(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por cuanto, dictada sentencia en este caso el ocho de marzo de 1940, la parte perdidosa o sea la demandada apeló para ante este tribunal quedando radicados los autos en la secretaría del mismo desde julio 27, 1940, sin que la parte apelante presentara su alegato dentro del término reglamentario ni solicitara prórroga para ello; y
Por cuanto, basándose en la falta de alegato y en la frivolidad del recurso la parte apelada solicitó su desestimación por moción de marzo 3, 1941, notificada a la parte contraria y vista sin asistencia de las partes en el día de ayer:
*956Por tanto, no habiendo cumplido la apelante con la regla 42 del reglamento de este tribunal — Código de Enjuiciamiento Civil, ed. 1933, pág. 326 — de acuerdo con la regla 60 del mismo, pág. 330, se declara la moción con lugar y en su consecuencia se desestima, por abandono, el recurso.